Douglas, J.,
dissenting. I must dissent from today’s holding, which I believe to be unsupported, as well as unfair.
By permitting the appellee city of Cleveland to institute a police review board with disciplinary power over police officers, this court sets the stage for a serious erosion of the Ohio Public Employees Collective Bargaining Act, R.C. Chapter 4117. The General Assembly enacted this Act to “minimize the possibility of public-sector labor disputes and provid[e] for the orderly resolution of any disputes that occur.” State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, *1485, 22 OBR 1, 4, 488 N.E. 2d 181, 185. This court has recently held that these policies underlying the Act are of statewide concern. Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 55, 26 OBR 42, 46-47, 496 N.E. 2d 983, 987-988. We emphasized in Kettering that the maintenance of stable employment relations between police officers and their employers is indisputably a matter of statewide concern, given the essential services provided by police and the grave threat to public safety which would result from the interruption of such services. Id. Nevertheless, the majority holds today that municipalities are free to frustrate the best-laid plans of the legislature by unilaterally imposing conditions of employment that are more properly a subject for collective bargaining. Unfortunately, the inevitable result will be a deterioration in relations between public employees and their employers, a result which the legislature, in its wisdom, moved to avoid by the passage of R.C. Chapter 4117. I am sorely disappointed to discover that this court is willing to endorse such maneuvers.
It is clear that the General Assembly intended to outlaw this kind of practice. That intent is embodied in R.C. 4117.10(A), which provides in pertinent part that:
“An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement. * * *”
Obviously, the legislature meant by this provision to eliminate contravention of a collective bargaining agreement by such devices as the enactment of ordinances inconsistent with the agreement. It can certainly be argued that disciplinary standards and procedures pertain to the “terms and conditions” of appellants’ employment. As such, they are a proper subject for collective bargaining. Local 4501 v. Ohio State Univ. (1986), 24 Ohio St. 3d 191, 195, 24 OBR 420, 424, 494 N.E. 2d 1082, 1086. Both agreements at bar contain exhaustive provisions pertaining to grievance procedures which are applicable to matters of discipline. It is heartening to note that the majority opinion at least concedes this point. Thus, the agreement should be controlling and accorded proper deference. See R.C. 4117. 10(A).
It is evident that the changes in the disciplinary procedures applicable to members of the police force, as incorporated into the charter amendments, present a dispute between the bargaining organizations and the city. This being the case, it is pertinent to note, as just one example, the provision in Appendix B of the agreement between the Fraternal Order of Police and the city, which states that the grievance procedures described therein “shall be the exclusive method of reviewing and settling disputes between the City and the F.O.P. * * *.” It is obvious from this provision that the parties to the agreement intended the grievance procedures to be the exclusive method of handling disputes. Clearly, the proposed charter amendments do not fall within the exclusive method provided for the reviewing and settling of disputes between the parties.
It is patently clear that the purpose of the charter amendments is to create a new system of disciplinary machinery. This new system includes a board consisting of persons, named by the mayor, who are not required to be appointed from within the department. Since the investigative powers of the board relate to alleged police violence toward persons not members of the department, the apparent role of the *149board will be to stand as a civilian “watchdog,” acting on public complaints and even initiating its own investigations of alleged police abuses. Clearly, this is not the sort of strictly internal disciplinary mechanism envisioned by the parties when they negotiated their agreements. Whatever one thinks of the utility of such police review boards, it cannot be denied that the collective bargaining agreements do not contemplate such a system. Permitting public employers to unilaterally impose such conditions violates the spirit of collective bargaining and encourages erosion of our decision in Kettering, supra. Further attacks will be limited only by the imagination of those persons who are inclined to do away with the General Assembly’s pronouncement in this area.
Accordingly, I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.
Sweeney, J., concurs in the foregoing dissenting opinion.